     Case 1:11-cr-00182-RAH-JTA Document 106 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA             )
                                     )      CRIMINAL ACTION NO.
v.                                   )      1:11CR182-RAH-1
                                     )
JOSEPH KYLE EDBERG                   )

                                   ORDER

      For good cause, it is

      ORDERED the fourth paragraph of the Special Conditions of Supervision

(Doc. 87, p. 4) are MODIFIED effective March 19, 2021, as follows:

      The Defendant shall have no contact with children under the age of 18;
      except that Defendant may have supervised contact with family
      members who are under the age of 18. Such supervised contact with
      minor children of family members shall never be alone. The Defendant
      will refrain from entering into any place where children normally
      congregate, without the written approval of the court.

      DONE, on this the 19th day of March, 2021.



                                      /s/ R. Austin Huffaker, Jr.
                               R. AUSTIN HUFFAKER, JR.
                               UNITED STATES DISTRICT JUDGE
